Case 1:18-cr-00392-GLR Document

21 Filed 11/19/18 Page 1 gf 1
Case 1:18-cr-00392-GLR Document 20-1 Filed 11/19/18 5 lofi

Page

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

i CRIMINAL NO. GLR-18-392

REGINALD KELSO RICKS,

Defendant.

 

ORDER

Having considered the grounds advanced in the Government’s Consent Motion to
Exclude Time Pursuant to the Speedy Trial Act and good cause having been shown in support of
the relief requested in the Motion, the Court, on this | aay of November 2018, finds that the
ends of justice served by granting the requested continuance in this matter outweigh the best
interests of the public and the Defendant in a speedy trial because the parties need a longer
period than is normally afforded under the federal Speedy Trial Act to conduct plea discussions
and engage in pre-trial preparation in the event that no agreement is reached upon a plea.

THEREFORE, IT IS HEREBY ORDERED that the Government’s motion is
GRANTED; and it is further ORDERED that for the reasons set forth in the Government’s
motion, all time from October 1, 2018 through December 3, 2018 shall be excluded from
calculation of the amount of time that has expired under the Speedy Trial Act, 18 U.S.C. § 3161

in this case.

we Cue? (~

Honofable George L. Russell, #i°™
United States District Judge

 
